Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/405,585, the examiner acknowledges the applicant's submission of the amendment dated 4/26/2021. Claims 1-2, 4-5 and 8-10 have been amended. Claims 1-11 are pending; where claim 11 is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 11 directed to an invention non-elected without traverse.  Accordingly, claim 11 been cancelled.
The application has been amended as follows:
Claim 11. (Cancelled) 

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Kondoh et al. (US 2008/0086729) teaches “the control register has a register region (SRC) for storing identification code information of the central processing unit constituting the virtual machine having permission of access to a memory region as the hardware resource” (par. 0019; Abstract). 
Nakada et al. (US 2013/0297901) corresponding to Patent No. US 9,465,750 previously cited by Applicant. 

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-10 are considered as allowable subject matter. 
The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 4/26/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
The following references are deemed the closest prior art of record:

Nakada et al. (US 2013/0297901) teaches a memory access information register “that stores memory access information related to memory areas which can be accessed by respective virtual machines” (Abstract; figs. 4-11 and related text); where only the hypervisor is authorized to access memory area allocation registers storing virtual machine identification information for the virtual machines authorized to access memory areas (pars. 0050, 0070, 0127; fig. 6 and related text).
	
The prior art of record; including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an apparatus comprising “a first ID storing register that stores therein an ID (Identification) of any of a plurality of virtual machines managed by a hypervisor; an access determination circuit that permits the virtual machine having the ID stored in the first ID storing register to access a memory; a second ID storing register that stores therein an ID of any of the virtual machines and an ID update control circuit that permits the virtual machine having the ID stored in the second ID storing register to rewrite the ID stored in the first ID storing register.”
	Independent claim 8 is allowed for the reasons indicated with respect to claim 1 above.
	Dependent claims 2-7 and 9-10 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaima Rigol whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/YAIMA RIGOL/
Primary Examiner, Art Unit 2135